Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 23, 2020

                                      No. 04-19-00661-CV

           STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS,
                                 Appellant

                                                 v.

                                     Andrew Wayne BOCK,
                                           Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI19802
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER
Sitting:       Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

        The court reporter’s third request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on or before January 31, 2020. No further extensions
will be granted absent extraordinary circumstances.



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court